DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to Claims 1 and 10, “at least one primary restrictive perforation”, “at least one secondary restrictive perforation”, and “a bed of raw materials” are examined as part of the structure of the extraction column.
Regarding limitations recited in Claims 1, 2, 10, 11, and 12 which are directed to a manner of operating disclosed extraction column, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. 
With regard to Claim 1, “a solvent surface layer in contact with a bed of raw materials, such that a self-perpetuating energy cycle is formed when the solvent surface layer rises and a hydraulic pressure results in a catalyzing energy to generate a self-perpetuating energy cycle to extract the raw material” is a manner of operation. 
With regard to Claim 2, “wherein the catalyzing energy generates a frictional force within the bed of raw materials such that the frictional force is converted into thermal energy as the raw materials become hydraulically compressed” is a manner of operation.
With regard to Claim 10
With regard to Claim 11, “further comprises a cooler solvent trailing behind a heated solvent surface layer to cool and protect sensitive compounds extracted from the raw material at the leading edge of the solvent surface layer; wherein the heated solvent surface layer releases heat from frictional forces as the raw material becomes compressed via a hydraulic compression” is a manner of operation.
With regard to Claim 12, “wherein the cooler solvent trailing behind the heated solvent surface layer performs a separate extraction as the cooler solvent extracts compounds and constituents from the raw material already pre-saturated and swollen from the heated solvent surface layer” is a manner of operation.
Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App & Inter. 1987) that states a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to Claims 1 and 2, it is unclear what structure, if any, is required to achieve “a solvent surface layer in contact with a bed of raw materials, such that a self-perpetuating energy cycle is formed when the solvent surface layer rises and a hydraulic pressure results in a catalyzing energy to generate a self-perpetuating energy cycle to extract the raw material” (Claim 1) and “wherein the catalyzing energy generates a frictional force within the bed of raw materials such that the frictional force is converted into thermal energy as the raw materials become hydraulically compressed” (Claim 2). See MPEP § 2173.05(g), “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear”. For the purpose of examination, since the recited functional language in Claims 1 and 2 do not appear to require any further structure than what is already claimed in Claim 1, the structure claimed in Claim 1 will be examined as being capable of meeting the functional language in Claims 1 and 2.
With regard to Claim 1, the term "high temperatures and pressure" is a relative term which renders the claim indefinite.  The term "high temperatures and pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
With regard to Claim 5
With regard to Claims 10, 11, and 12, it is unclear what structure, if any, is required to achieve “a solvent surface layer in contact with a bed of raw materials such that thermal energy is generated at a leading edge of the solvent surface layer” (Claim 10), “further comprises a cooler solvent trailing behind a heated solvent surface layer to cool and protect sensitive compounds extracted from the raw material at the leading edge of the solvent surface layer; wherein the heated solvent surface layer releases heat from frictional forces as the raw material becomes compressed via a hydraulic compression” (Claim 11), “wherein the cooler solvent trailing behind the heated solvent surface layer performs a separate extraction as the cooler solvent extracts compounds and constituents from the raw material already pre-saturated and swollen from the heated solvent surface layer” (Claim 12). See MPEP § 2173.05(g), “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear”. For the purpose of examination, since the recited functional language in Claims 10, 11, and 12 do not appear to require any further structure than what is already claimed in Claim 10, the structure claimed in Claim 10 will be examined as being capable of meeting the functional language in Claims 10, 11, and 12.
With regard to Claim 10, the term "high temperature" is a relative term which renders the claim indefinite.  The term "high temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivetz (US 3,830,940).

    PNG
    media_image1.png
    814
    573
    media_image1.png
    Greyscale

With regard to Claims 1 and 2, Sivetz discloses a process for preparing an aromatic and flavorful aqueous coffee beverage concentrate prepared from columnar beds of finely ground roast coffee beans (Abstract). Sivetz discloses an extraction column comprising a body comprising a vertical standing pressure vessel capable of withstanding high temperatures and pressure (Figure 1, C2/L65-C3/L35, C3/L58-62, column 10, column is capable of withstanding at least 60 psi and a temperature of 185°F). 
Sivetz discloses an inlet opening at a base of the pressure vessel to receive at least one primary restrictive perforation to control a flow of incoming solvent entering the extraction column (Figure 1, C2/L65-C3/L5, perforated bottom retainer 11 for admitting feed water). Sivetz discloses an outlet opening at a top portion of the pressure vessel to receive at least one secondary restrictive perforation to filter extraneous sediment trapped within an extracted effluent (Figure 1, C3/L58-62, perforated retainer 21 at top of column 10).
Sivetz discloses a bed of raw materials (Abstract, columnar bed of finely ground roast coffee beans). Therefore, the extraction column of Sivetz is capable of containing a solvent surface layer in contact with the bed of raw materials, such that a self-perpetuating energy cycle is formed when the solvent surface layer rises and a hydraulic pressure results in a catalyzing energy to generate a self-perpetuating energy cycle to extract the raw materials (Claim 1), wherein the catalyzing energy generates a frictional force within the bed of raw materials such that the frictional force is converted into thermal energy as the raw materials become hydraulically compressed (Claim 2
With regard to Claim 4, Sivetz discloses further comprising a first pressure cap to seal the inlet opening while simultaneously receiving an inflow of solvent entering through a first connector feed attached to the first pressure cap (Figure 1, C3/L36-49, C3/L20-30, flow goes from heater 17 through removable cap 20, suggesting presence of first connector feed; the pressure in column 10 may be up to 60 psi, suggesting that the removable cap 20 is a first pressure cap).
Sivetz discloses a second pressure cap to seal the outlet opening while simultaneously releasing an outflow of extracted effluent exiting the extraction column through a second connector feed attached to the second pressure cap (C3/L58-61, C3/L20-30, flow through quickly removable cap 22 to coil 24 suggests presence of second connector feed; the pressure in column 10 may be up to 60 psi, suggesting that the quickly removable cap 22 is a second pressure cap).
With regard to Claim 8, Sivetz discloses wherein the bed of raw material to be extracted further comprises at least one of coffee grounds, tea leaves, cocoa, herbs, spices, fruits, botanicals, organic substances, and nutraceuticals compacted into the pressure vessel (Abstract, coffee grounds; C2/L70-C3/L2, the coffee grounds are compacted via vibration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sivetz (US 3,830,940), as applied to the claims above, in view of Peranio (US 4,828,692) or Ferguson (US 5,116,502).
With regard to Claim 3, Sivetz discloses all the limitations in the claims as set forth above. However, Sivetz is silent to wherein the secondary restrictive perforation further comprises at least one filter disc configured to prevent fine particles or sediment from further interacting with the extracted effluent as the effluent passes through the secondary restrictive perforation.
Peranio discloses a method for water purification which is performed in a simplified manner within a vessel having at least the lower portion thereof filled with a filtration media such as activated carbon (Abstract). Peranio discloses that a filter is preferably arranged over the outlet opening to filter any particulate matter (fine particles or sediment) still remaining in the liquid before it passes through the outlet opening (C2/L24-47).

One of ordinary skill in the art would note that Sivetz is related to Peranio and Ferguson in the separation of solid matter from liquid.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the secondary restrictive perforation of Sivetz to further comprise at least one filter disc configured to prevent fine particles or sediment from further interacting with the extracted effluent as the effluent passes through the secondary restrictive perforation, as taught by Peranio or Ferguson, in order to filter any particulate matter (fine particles or sediment) still remaining in the liquid before it passes through the outlet opening.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sivetz (US 3,830,940), as applied to the claims above, in view of Fleck (US 6,568,409) and Good Hand Inc (“Clamps”).
With regard to Claim 5, Sivetz discloses all the limitations in the claims as set forth above. However, Sivetz is silent to wherein the first pressure cap and the second pressure cap comprise one or more clamp lock head receptacles configured to receive one or more corresponding clamp lock heads to securely seal the first opening and the second opening of the extraction column.

    PNG
    media_image2.png
    800
    339
    media_image2.png
    Greyscale

Fleck discloses an ultrasonic cleaning apparatus and method for use (Abstract). Fleck discloses that a filter housing 61 is capped by a pivoting cover 62 having a hinge and a hook-style pull action toggle clamp 301 (Figure 8, C11/L13-25). The hook-style pull action toggle clamp 301 is located so that the pivoting cover 62 can be securely 

    PNG
    media_image3.png
    193
    175
    media_image3.png
    Greyscale

Good Hand Inc discloses that a latch type toggle clamp is also suitable for a wide variety of applications (Page 1).
A latch corresponds to a clamp lock head receptacle. One or more latches are configured to receive one or more corresponding arms/hooks (clamp lock heads) to securely seal the first opening and the second opening of the extraction column. Furthermore, a latch type toggle clamp is compatible with the removable caps of Sivetz (C3/L36-49, C3/L58-61).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first pressure cap and the second pressure cap comprise one or more clamp lock head receptacles configured to receive one or more corresponding clamp lock heads to securely seal the first opening and the second opening of the extraction column, as taught by Fleck and Good Hand Inc, in order to securely tighten or remove the first and second pressure caps of Sivetz against the extraction column.
With regard to Claims 6 and 7, the latch type toggle clamp of modified Sivetz comprises a clamp lock body comprising a clamp lever to control a pivoting movement Claim 6), wherein the clamp lock head is in a locked position within the clamp head receptacle when the clamp lever is pushed towards a mid-section of the extraction column, and the clamp lock head is in an open position outside the clamp head receptacle when the clamp lever is pushed away from the extraction column (Claim 7) (see figures from Fleck and Good Hand Inc).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Sivetz suggests that the extraction column is capable of withstanding 60 psi and 185°F (C3/L20-49); however, there is no suggestion or rationale in the prior art that the extraction column of Sivetz could be configured to withstand pressure of up to 350 psi.
The Examiner also cites Bathurst (US 2013/0167603), which is directed to a vertical extraction column which holds the raw material of woody plan material and extracts lignin from the woody plant material and converts the delignified cellulosic residue to crude bio-oils (Abstract). The extraction column has an inlet opening and an outlet opening (Figure 1, [0036]). The extraction column is capable of withstanding 340 psi or greater ([0035]). However, the process of Bathurst countercurrently extracts the woody plant material, such that the material travels through the extraction column and a series of valves before being removed from the extraction column (Figure 1, [0036]). Therefore, for Bathurst to receive at least one primary restrictive perforation and at least 
With regard to Claims 10-12, if Applicant can address the 112(b) rejections, Claims 10-12 would be allowable for the same reasons as cited for Claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777